           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 1 of 14



1    STEPTOE & JOHNSON LLP
     ANTHONY ANSCOMBE (State Bar No. 135883)
2
     aanscombe@steptoe.com
3    CODY DECAMP (State Bar No. 311327)
     cdecamp@steptoe.com
4    One Market Plaza, Spear Tower, Suite 3900
     San Francisco, CA 94105
5    Telephone: 415.365.6700
6    Facsimile: 415.365.6699

7    Attorneys for Defendant
     JELLY BELLY CANDY COMPANY
8
     Additional Counsel Listed On P. 2:
9

10                          UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12
     HOWARD HOFFMAN, individually            Case No. 2:19-cv-01935-JAM-DB
13   and on behalf of all others similarly
     situated,                               CLASS ACTION
14
               Plaintiff,
15                                           JOINT STATUS REPORT
     vs.                                     CONCERNING BARR
16
     JELLY     BELLY             CANDY
17   COMPANY, INC,                           JURY TRIAL DEMANDED
18             Defendant.
19

20

21

22

23

24

25

26

27

28                                   1
                   JOINT STATUS REPORT CONCERNING BARR
         Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 2 of 14



1
     ADDITIONAL COUNSEL:
2

3    Annick M. Persinger (SBN 272996)       Scott Edelsberg
4    TYCKO & ZAVAREEI LLP                   EDELSBERG LAW, P.A.
     1970 Broadway, Suite 1070              California Bar No. 330990
5    Oakland, CA 94612                      20900 NE 30th Avenue, Ste. 417
6    510.254.6808 (p)                       Aventura, FL 33180
     202.973.0950 (f)                       Tel: 305-975-3320
7    apersinger@tzlegal.com                 scott@edelsberglaw.com
8
     Hassan A. Zavareei (SBN 181547)        Counsel for Plaintiff
9    Andrea R. Gold                         *to be admitted Pro Hac Vice
10   TYCKO & ZAVAREEI LLP
     1828 L Street NW, Suite 1000
11   Washington, DC 20036
12   202-973-0900 (p)
     202-973-0950 (f)
13   hzavareei@tzlegal.com
14   agold@tzlegal.com
15   Counsel for Plaintiff Howard Hoffman
16   and the Class
17

18

19

20

21

22

23

24

25

26

27                                 2
28               JOINT STATUS REPORT CONCERNING BARR
           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 3 of 14



1
                    JOINT STATUS REPORT CONCERNING BARR

2          Plaintiff Howard Hoffman (“Plaintiff”) and Defendant Jelly Belly Candy
3
     Company, Inc. (“Defendant”) hereby submit this Joint Status Report concerning the
4

5    Supreme Court’s recent decision in Barr v. Am. Assoc. of Political Consultants, 2020

6    U.S. LEXIS 3544, 519 U.S. ___ (2020)(“Barr”):
7
           On July 6, 2020, the Supreme Court issued its decision in Barr, concluding
8

9    “that the 2015 government-debt exception added an unconstitutional exception” to

10   the TCPA, and that “severing it from the remainder of the statute” was the
11
     appropriate remedy. See Barr v. Am. Ass'n of Political Consultants, 2020 U.S.
12

13   LEXIS 3544, *34 (U.S. July 6, 2020) (“We hold that the 2015 government-debt

14   exception added an unconstitutional exception to the law. We cure that constitutional
15
     violation by invalidating the 2015 government-debt exception and severing it from
16

17   the remainder of the statute.”). In severing the government-debt exception, the Court
18   stated that the “remainder of the law is capable of functioning independently and
19
     thus would be fully operative as a law.” Id. at *25.
20

21         While Barr did not construe the statutory definition of an automated telephone
22   dialing system (“ATDS”), the Supreme Court on July 9, 2020 granted review in
23
     Facebook, Inc. v. Duguid, No. 19-511, on the following question:
24

25                Whether the definition of ATDS in the TCPA [Telephone
                  Consumer Protection Act] encompasses any device that
26                can “store” and “automatically dial” telephone numbers,
27                                           3
28                 JOINT STATUS REPORT CONCERNING BARR
           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 4 of 14



1
                  even if the device does not “us[e] a random or sequential
                  number generator.”
2
     Petition for Writ of Certiorari, Facebook, Inc. v. Duguid, No. 19-511 (filed Oct. 17,
3

4    2019) (attached as Exhibit H to Defendant’s Request for Judicial Notice, ECF No.
5
     17 (filed Mar. 5, 2020)).1
6
           The parties disagree on whether a further stay of this action pending the
7

8    Supreme Court’s decision in Facebook is warranted. Defendant asked Plaintiff to
9
     stipulate to a stay; Plaintiff does not agree that any further delay is warranted.
10
            Plaintiff’s Position:
11

12         There are several reasons why the Court should not further delay resolution
13
     of this case, and Plaintiff’s and the putative class members’ day in court. First, the
14
     stay sought by Defendant is very lengthy, as Facebook will likely take more than a
15

16   year to resolve. Argument will likely be scheduled for January 2021, meaning that
17
     an opinion will not issue until May or June 2021, or possibly later given the current
18
     pandemic. Moreover, courts have held that “being required to defend a suit, without
19

20   more, does not constitute a clear case of hardship or inequity.” Larson v. Harman
21
     Mgmt. Corp., No. 1:16-cv-00219-DAD-SKO, 2017 U.S. Dist. LEXIS 117134, at *8
22

23

24   1
       The Facebook docket states “Petition GRANTED limited to Question 2 presented
25   by the petition.” See July 9, 2020 docket entry available at
26   https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/pub
     lic/19-511.html.
27                                           4
28                 JOINT STATUS REPORT CONCERNING BARR
           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 5 of 14



1
     (E.D. Cal. July 26, 2017) (quoting Lockyer v. Mirant Corp., 398 F.3d at 1112)).

2          Second, the requested stay turns on speculation that the Supreme Court might
3
     issue a ruling that contradicts binding Ninth Circuit precedent. That is not a
4

5    sufficient reason to grant a lengthy stay. Specifically, the Ninth Circuit determined

6    the definition of an ATDS in Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1043
7
     (9th Cir. 2018) (holding that an ATDS “means equipment which has the capacity (1)
8

9    to store numbers to be called or (2) to produce numbers to be called, using a random

10   or sequential number generator—and to dial such numbers automatically…”).. And,
11
     as Ninth Circuit precedent makes clear, “once a federal circuit court issues a
12

13   decision, the district courts within that circuit are bound to follow it and have no

14   authority to await a ruling by the Supreme Court before applying the circuit court’s
15
     decision as binding authority.” Yong v. INS, 208 F.3d 1116, 1119 n.2 (9th Cir. 2000).
16

17   Otherwise, scores of cases would essentially automatically grind to a halt pending
18   Supreme Court review. Additionally, Defendant’s prediction, or hope, that the
19
     Supreme Court will somehow absolve it of liability in this case is unlikely to be
20

21   borne out given the unanimous praise the statute received from the Court in Barr.
22   See Barr, 2020 U.S. LEXIS 3544, at *5 (“Americans passionately disagree about
23
     many things. But they are largely united in their disdain for robocalls. The Federal
24

25   Government receives a staggering number of complaints about robocalls—3.7
26   million complaints in 2019 alone. The States likewise field a constant barrage of
27                                          5
28                JOINT STATUS REPORT CONCERNING BARR
           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 6 of 14



1
     complaints.”).

2          Third, in claiming that the Supreme Court’s ruling in Facebook will have a
3
     dispositive effect on this case, Defendant ignores that the functionality of the dialing
4

5    system used by Defendant is in dispute. Plaintiff has alleged that the equipment used

6    by Defendant to transmit thousands of unsolicited text messages falls within the
7
     statutory definition of an ATDS. While Defendant disputes this, the issue is properly
8

9    subject to discovery that will have to proceed no matter how the Court rules in

10   Facebook. Defendant essentially asks this Court to take its word on whether it
11
     utilized an ATDS and ignore Plaintiff’s allegations. The Court should decline
12

13   Defendant’s invitation.

14         Fourth, as it relates to judicial economy, Defendant’s only argument is that
15
     the Court runs the risk of the Supreme Court issuing an order in conflict with Marks.
16

17   But as numerous district courts in this circuit have explained, Marks is binding
18   authority and the orderly course of justice dictates adhering to such binding
19
     authority. See Duguid, 926 F.3d at 1150; see also Larson, 2018 WL 6459964 at *5
20

21   (citing N.L. ex rel. Lemos v. Credit One Bank, N.A., No. 2:17-cv-01512-JAM-DB,
22   2018 WL 5880796, at *1 (E.D. Cal. Nov. 8, 2018); Shupe v. Capital One Bank USA
23
     NA, No. CV-16-00571-TUC-JGZ, 2018 WL 5298396, at *4 (D. Ariz. Oct. 25, 2018),
24

25   appeal docketed, No. 18-17181 (9th Cir. Nov. 9, 2018); Keifer v. HOSOPO Corp.,
26   No. 3:18-cv-1353-CAB-(KSC), 2018 WL 5295011, at *1 (S.D. Cal. Oct. 25, 2018)).
27                                      6
28                JOINT STATUS REPORT CONCERNING BARR
           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 7 of 14



1
           Ultimately, the parties will need to complete discovery —including non-party

2    and expert discovery— and engage in motion practice to resolve the issue. This will
3
     need to occur irrespective of how the Supreme Court rules in Facebook. Therefore,
4

5    a stay will not reduce the burden of litigation and, as such, this factor weighs in favor

6    of denying a stay.
7
           Fifth, Barr demonstrates why courts should be careful when granting a
8

9    defendant’s request for a stay based on a supposed dispositive ruling from the

10   Supreme Court. Given how Barr was decided, the stay in this case did not achieve
11
     its goal of preventing needless litigation. To the contrary, Defendant succeeded in
12

13   delaying this case to the detriment of Plaintiff and the putative class members. The

14   Court should not take a similar path as it relates to Facebook, especially considering
15
     that the delay would be considerably lengthier and, thus, more prejudicial to Plaintiff
16

17   and the putative Class.
18         In sum, it is Plaintiff’s position that Court should enter a scheduling order
19
     allowing fact discovery to commence for a period of approximately ten (10) months.
20

21         Defendant’s Position:
22
           Defendant Jelly Belly Candy Company (“Defendant” or “JBCC”) respectfully
23
     requests that the Court keep the stay in this proceeding in place until the Supreme
24
     Court rules in the matter of Facebook v. Duguid, Appeal No. 19-511 (“Duguid”).
25
     The TCPA’s structure of statutory penalties – $500 to $1500 per text – poses
26

27                                    7
28                  JOINT STATUS REPORT CONCERNING BARR
           Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 8 of 14



1    existential risks of crushing liability for those accused of violating its terms. That
2    the meaning of an “automated telephone dialing system” – a term defined by the
3    statute itself – is unclear after the statute has been in effect for nearly three decades
4    underscores that few defendants have the ability to challenge a law which could
5    annihilate them. Nowhere is the in terrorem effect of the class device so fearsome
6    as it is with the TCPA. Here, Facebook has taken up that challenge. This Court
7    should allow the Supreme Court to clarify the meaning of this critical statutory term,
8    which has generated a serious Circuit split. As noted by the Court, the competing
9    definitions of what “constitutes an ATDS has been in flux.” Dkt. 20 at 5. The
10   majority of Circuits addressing this question have determined that, to qualify as an
11   ATDS, a platform must be capable of either (1) storing telephone numbers using a
12   random or sequential number generator, or (2) producing telephone numbers using
13   a random or sequential number generator. See id.; see also Gadelhak v. AT&T
14   Servs., Inc., 950 F. 3d 458, 460 (7th Cir. 2020) (“We hold that ‘using a random or
15   sequential number generator’ modifies both ‘store’ and ‘produce.’”); Glasser v.
16   Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1306 (11th Cir. 2020) (“In the
17   absence of an ideal option, we pick the better option—in this instance that the clause
18   modifies both verbs.”); Dominguez ex rel. Himself v. Yahoo, Inc., 894 F.3d 116, 119
19   (3d Cir. 2018).
20         The Ninth Circuit, and more recently the Second Circuit, represent the
21   minority view. See Dkt. 20 at 5. The Ninth Circuit has held that an ATDS is any
22   platform that (1) has the capacity to store a telephone number, or (2) is capable of
23   producing telephone numbers using a random or sequential number generator.
24   Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1049 (9th Cir. 2018). Indeed, as
25   Facebook argued in support of Certiorari, the definition adopted by the 9th Circuit
26   would render ever smart phone an ATDS such that there could be no end of potential
27                                    8
28                  JOINT STATUS REPORT CONCERNING BARR
               Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 9 of 14



1    liability. Indeed, the 9th Circuit’s decision in Marks is likely an important reason
2    why Plaintiff, a resident of Florida, came to California to bring this action, rather
3    than in his home state of Florida (within the 11th Circuit).
4              Here, the outcome of this case may well depend on the meaning of ATDS. If
5    JBCC did not use an ATDS to transmit messages, it can have no liability. See 47
6    U.S.C. § 227(b)(1). Plaintiff has already received discovery on this topic, including
7    information from JBCC in the form of a document production, answers to
8    interrogatories, and a third-party subpoena to Bronto, the entity that has assisted
9    JBCC with its SMS messaging.                  Before discovery goes any further, or class
10   certification briefing occurs, it is extremely important that the parties understand
11   what definition of an ATDS applies to this case.
12             The stay sought is for a reasonable length and not of indefinite duration. Oral
13   argument is expected shortly after the Supreme Court’s term begins in October 2020,
14   just a few months from now, with a decision issuing no later than the summer of
15   2021 and perhaps well before then.2 In this district, stays of six months have been
16   considered stays of “a fairly short duration.” N. River Ins. Co. v. Leffingwell Ag
17   Sales Co., No. CV-F-10-2007, 2011 WL 304579, at *7 (E.D. Cal. Jan. 27, 2011).
18   Indeed, this district has stayed matters pending appellate review even where oral
19   argument in those appeals was not scheduled, but were expected to occur “in the
20   next several months.” Gong-Chun v. AETNA, Inc., No. 1:09 Civ. 01995, 2010 WL
21   1980175, at *3 (E.D. Cal. May 17, 2010).
22             There will be prejudice to JBCC, and a potential wasting of the court’s
23   resources, if litigation goes forward without a clear understanding of the applicable
24   law. When an appellate court is set to decide a case that will “clarify the legal
25   landscape,” denial of a stay constitutes a hardship on the party seeking the stay.
26
     2
         https://www.law360.com/articles/1290605
27                                         9
28                       JOINT STATUS REPORT CONCERNING BARR
          Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 10 of 14



1    United States v. California, 2018 WL 5310675, at *1–2 (finding that party seeking
2    stay would be prejudiced if forced to litigate issues that the Ninth Circuit’s decision
3    on appeal could render moot). JBCC will suffer hardship in the form of responding
4    to “inefficient or pointless discovery.” See Gong-Chun, 2010 WL 1980175, at *4
5    (granting motion to stay and finding that Defendant would be harmed if required to
6    litigate pending the California Supreme Court’s review of statutes at issue in the
7    litigation); see also Munoz v. PHH Corp., No. 08 Civ. 0759, 2011 WL 4048708, at
8    *4 (E.D. Cal. Sept. 9, 2011) (Stay pending Supreme Court review of case that would
9    impact claims asserted, and finding that Defendant would be harmed in “conducting
10   what could be pointless discovery and motion practice.”)
11         JBCC could face additional burdens, unique to class actions, including the
12   “time to be expended on resolving questions of certification, further dispositive
13   motions practice, giving putative class members notice of claims, and settlement
14   discussions, all over claims that may be mooted by resolution of the appeal.” Finder
15   v. Leprino Foods Co., No. 1:13 Civ. 02059, 2017 WL 1355104, at *4 (E.D. Cal. Jan.
16   20, 2017). And, at the end of discovery, and after class certification, JBCC and the
17   Court may have to revisit discovery, class certification, and other issues as warranted
18   by the Supreme Court’s pronouncements. It is in no-one’s interest that work be
19   repeated, or revisited, because the Supreme Court has issued an opinion that alters a
20   potentially dispositive issue of substantive law.
21         By contrast, the Plaintiff, and members of the putative class, face no potential
22   for prejudice.    They have already obtained considerable discovery.            JBCC
23   understands its obligation to preserve evidence. And this is not a situation where
24   Plaintiff has suffered some economic calamity or physical injury. Instead, he simply
25   wants free money. An inability to pursue this claim while the law is unclear is simply
26   not a harm.
27                                   10
28                 JOINT STATUS REPORT CONCERNING BARR
          Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 11 of 14



1           JBCC is not attempting to predict how the Supreme Court will decide
2    Duguid. While the outcome may be uncertain, the one thing that is crystal clear is
3    that the decision will provide clarity on issues that are directly relevant to this
4    litigation – the proper definition of an ATDS. The appropriate definition of an
5    ATDS, and whether JBCC utilized such technology to send SMS messages, is front
6    and center in this litigation. The Complaint alleges that Plaintiff received two
7    telemarketing text messages from JBCC, one on June 8, 2019 and the other on June
8    18, 2019. See Dkt. 1. ¶¶ 26–29. Plaintiff claims that these text messages constitute
9    violations of the TCPA’s automatic-dialing restrictions codified at 47 U.S.C. §
10   227(b)(1)(A). See id. ¶¶ 62–74. The Complaint alleges that JBCC sent these text
11   messages to consumers by and through the use of an “automatic telephone dialing
12   system,” without receiving Plaintiff’s express written consent to do so. See id. ¶¶
13   31, 33–44. The Complaint identifies “[w]hether Defendant made non-emergency
14   calls to Plaintiff’s and Class members’ cellular telephones using an ATDS” as one
15   of the common questions of law and fact that purportedly predominates in this
16   action. See id. ¶ 55(1). The Court noted that “the definitional problem of what
17   constitutes an ATDS is relevant here, as Plaintiff alleges Defendant used an ATDS
18   to send him text messages, but Defendant contends it did not.” Dkt. 20 at 5.
19         Additionally, the Court is well within its discretion to stay these proceedings
20   notwithstanding the Ninth Circuit’s decision in Marks.          There are numerous
21   examples of courts in this District staying cases pending Supreme Court review
22   despite the existence of Ninth Circuit authority. See, e.g., Cook v. Rent-A-Ctr., Inc.,
23   2017 WL 4270203, at *2 (E.D. Cal. Sept. 26, 2017) (staying case pending Supreme
24   Court review notwithstanding controlling Ninth Circuit authority); Sims v. AT & T
25   Mobility Servs. LLC, 2013 WL 753496, at *8 (E.D. Cal. Feb. 27, 2013) (same);
26   Alvarez v. T-Mobile USA, Inc., 2010 WL 5092971, at *1 (E.D. Cal. Dec. 7, 2010)
27                                   11
28                 JOINT STATUS REPORT CONCERNING BARR
          Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 12 of 14



1    (same). Moreover, the virtues of the TCPA are not at issue in the Duguid case. The
2    TCPA can be recognized as a popular law notwithstanding the statute’s ambiguity –
3    ambiguity that the Supreme Court will provide critical guidance on in its ruling in
4    Duguid.
5          JBCC does not dispute that ultimately whether the technology it uses
6    constitutes an ATDS will be the subject of discovery and motion practice in the
7    future. While the underlying facts will not change, this stay is being sought so that
8    the law these facts are applied to is clear and unambiguous. There is no question
9    that the legal issue here meets the standard for a stay: stays are appropriate where
10   issues being reviewed by the Supreme Court “may have a substantial impact on the
11   pending matter.” Fortis v. Warrior Trading, Inc., No. 2:19 Civ. 00627, 2019 WL
12   5721835, at *2 (E.D. Cal. Nov. 5, 2019) (internal quotation marks omitted). The
13   definition of an ATDS will certainly have a substantial impact on this matter,
14   regardless of which way the Supreme Court rules on the issue.
15          Finally, Plaintiff is factually and legally incorrect regarding the efficacy and
16   impact of the stay granted in this case, and fails to recognize that Duguid is very
17   likely to directly impact the disposition of this action. In the first instance, the
18   present stay has not prejudiced Plaintiff in the slightest, and has only been ongoing
19   for about three weeks. Second, as the Court recognized in its order granting the stay,
20   a stay was warranted pending AAPC because the Supreme Court’s decision “may
21   have [had] legal implications for this case.” Dkt. 20 at 4 (emphasis added). While
22   the Supreme Court ultimately elected to leave intact the TCPA, Duguid will speak
23   directly on issues in this litigation that are central to JBCC’s liability, if any.
24         Staying these proceedings pending the resolution of Duguid “will allow this
25   Court to adjudicate the issues before it with far greater certainty. To do otherwise
26   would be a waste of judicial resources and a waste of the parties’ time and energy.
27                                    12
28                  JOINT STATUS REPORT CONCERNING BARR
          Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 13 of 14



1    For this reason, a stay awaiting clarity on the validity of the TCPA in general, and
2    the definition of an ATDS more specifically, would allow for a more orderly
3    disposition of [these proceedings].” Dkt. 20 at 6. For these reasons, Defendant
4    JBCC respectfully requests that the Court maintain the current stay pending the
5    Supreme Court’s resolution of the definition of an ATDS in Duguid.
6

7    Dated: July 16, 2020                     STEPTOE & JOHNSON LLP
8
                                              By:     /s/ Anthony Anscombe*
                                                  Anthony Anscombe
9                                                 Attorney for Defendant
                                                  JELLY BELLY CANDY COMPANY
10
     Dated: July 16, 2020                     TYCKO & ZAVAREEI LLP
11
                                              By:     /s/ Annick M. Persinger
12                                                Annick M. Persinger
                                                  Attorney for Plaintiff
13                                                HOWARD HOFFMAN
14
     Dated: July 16, 2020                     EDELSBERG LAW, P.A.
15                                            By: /s/ Scott Edelsberg
16                                                Scott Edelsberg
17

18
                                       ATTESTATION
19
           *Pursuant to Local Rule 131(e), I attest that that Plaintiff’s counsel concurs
20
     in this filing’s content and has authorized the filing.
21

22

23

24

25

26

27                                   13
28                 JOINT STATUS REPORT CONCERNING BARR
          Case 2:19-cv-01935-JAM-DB Document 21 Filed 07/16/20 Page 14 of 14



1
                              CERTIFICATE OF SERVICE
2

3          I hereby certify that on July 16, 2020, I electronically served the foregoing

4    document on all counsels of record:

5
                                            STEPTOE & JOHNSON LLP
6
                                            /s/ __Anthony J. Anscombe_____________
7                                           ANTHONY J. ANSCOMBE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                  14
28                JOINT STATUS REPORT CONCERNING BARR
